Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew S Beyersdorf on 5/13/2021.

The application has been amended as follows: 
In claim 1, the language ---and then--- was added immediately prior to the word “loading.”  
In claim 32, the language ---and then--- was added immediately prior to the word “loading.”  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to require nicking the target heteroduplex nucleic acid and the homoduplex nucleic acid and then loading the mixture into a separation medium comprising a heteroduplex-binding protein.  The closest prior art has been cited in the prior 103.  Although the prior art, such as 7,960,159, teaches of methods for detecting heteroduplexes which employ a nicking enzyme, there was no suggestion in the prior art to arrive at the present combination in which nicking is followed by loading into a separation medium comprising a heteroduplex binding protein and the applying both a time-varying driving field and a time-varying moiety varying field to the separation medium.  The instant specification demonstrates that by nicking the heteroduplex prior to applying to the separation medium comprising a heteroduplex binding protein detection of certain mismatches is improved.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634